United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           June 2, 2004

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-20877
                           Summary Calendar


ADRIAN WALLER,

                                      Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; ET AL.


                                      Defendants,


UNITED STATES OF AMERICA,

                                      Defendant-Appellee.


ADRIAN WALLER,

                                      Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-1014
                      USDC No. H-02-CV-3235
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.
                          No. 03-20877
                               -2-

PER CURIAM:*

     Adrian Waller appeals the dismissal after a bench trial of

his Federal Tort Claims Act (FTCA) suit against the Government

for malicious prosecution stemming from his arrest after a series

of bank robberies were committed.    Waller argues that the

district court erred in concluding that probable cause existed to

arrest him because there was no “real” identification of him as

the man who robbed the Citizens National Bank (CNB).    Because he

addresses only his malicious prosecution claim, he waives any

claims for false arrest or false imprisonment.    See Cinel v.

Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).

     To establish a malicious criminal prosecution claim under

Texas law, Waller was required to establish, among other things,

the absence of probable cause for the proceedings.     See Brown v.

United States, 653 F.2d 196, 198 (5th Cir. 1981); Richey v.

Brookshire Grocery Co., 952 S.W.2d 515, 517 (Tex. 1997).      The

district court’s determination that probable cause existed for

Waller’s arrest was not error.   See Brown v. Nationsbank Corp.,

188 F.3d 579, 586 (5th Cir. 1999).    Robin Robb, Waller’s ex-wife,

identified Waller to Federal Bureau of Investigation Agent Edward

D. Galloway as the robber in an attempted Wells Fargo Bank

robbery from surveillance photographs.    A victim teller



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20877
                                 -3-

identified Waller to Galloway as the robber in the attempted

Wells Fargo Bank robbery from clear photographs of six men

including Waller.   Galloway received information from a detective

at the Sugar Land Police Department that victim tellers at the

CNB robbery positively identified the Wells Fargo Bank robber as

the CNB robber based on surveillance photographs taken during the

Wells Fargo Bank attempted robbery.    Consequently, Galloway

reasonably could have believed that a crime had been committed

given the facts as the complainant, i.e., Galloway, honestly and

reasonably believed them to be before the criminal proceedings

were instituted.    See Richey, 952 S.W.2d at 517.   Because

probable cause existed for the proceedings against Waller, Waller

failed to prove his malicious prosecution claim.     See id.    The

district court’s judgment is AFFIRMED.